SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

220
CA 13-01412
PRESENT: SMITH, J.P., FAHEY, SCONIERS, AND VALENTINO, JJ.


IN THE MATTER OF THE FORECLOSURE OF 2009 TAX
LIENS BY PROCEEDINGS IN REM PURSUANT TO ARTICLE
11 OF THE REAL PROPERTY TAX LAW BY LEWIS COUNTY,
PETITIONER-RESPONDENT.
------------------------------------------------                   ORDER
NIAGARA MOHAWK POWER CORPORATION,
DOING BUSINESS AS NATIONAL GRID,
RESPONDENT-APPELLANT.


HISCOCK & BARCLAY, LLP, ALBANY (BELLA S. SATRA OF COUNSEL), FOR
RESPONDENT-APPELLANT.

RICHARD J. GRAHAM, COUNTY ATTORNEY, LOWVILLE, FOR
PETITIONER-RESPONDENT.


     Appeal from an amended order of the Supreme Court, Lewis County
(Charles C. Merrell, A.J.), entered October 18, 2012 in a proceeding
pursuant to RPTL article 11. The amended order, among other things,
denied respondent’s motion to vacate in part a default judgment.

     It is hereby ORDERED that the amended order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   March 21, 2014                          Frances E. Cafarell
                                                   Clerk of the Court